CLD-207                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-1253
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                                  LISA A. RENZE,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                     (D.C. Criminal Action No. 2-13-cr-00192-001)
                       District Judge: Honorable Nora B. Fischer
                      ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 24, 2021
              Before: RESTREPO, MATEY and SCIRICA, Circuit Judges

                              (Opinion filed: July 26, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Lisa A. Renze appeals pro se from the District Court’s order denying her motion

for compassionate release under 18 U.S.C. §3582(c)(1)(A). For the following reasons,

we will affirm.

         In 2014, after facing six criminal counts related to production and distribution of

material depicting the sexual exploitation of a minor, Renze pleaded guilty to one count

of production. The District Court imposed a 200-month prison term, later reduced to 144

months upon a motion under Rule 35(b) of the Federal Rules of Criminal Procedure.

Renze did not appeal or otherwise challenge her conviction.

         In August 2020, Renze filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i).1 She alleged that her health conditions (including asthma,

hyperthyroidism, hypertension, and history of a transient ischemic attack) placed her at

heightened risk of serious illness if she were to contract COVID-19, and that

extraordinary and compelling reasons warranted relief. The Government opposed

Renze’s motion.

         On December 30, 2020, the District Court denied Renze’s motion for

compassionate release. The District Court considered evidence of Renze’s health

conditions but determined that she failed to show extraordinary and compelling reasons

to justify granting relief. Further, the District Court explained that, even if Renze had

presented an extraordinary and compelling basis for her release, the risks presented by


1
    In April 2020, the prison warden denied Renze’s request for a reduction in sentence.
                                              2
her health conditions and the COVID-19 pandemic do not outweigh the relevant

sentencing factors of 18 U.S.C. § 3553(a) supporting her 144-month term. Noting that

she had served about 73 months, the District Court found that the 144-month sentence

provides general deterrence and promotes respect for the law, and that reducing the

sentence by half would be inconsistent with the § 3553(a) factors. This appeal followed.2

       We have jurisdiction under 28 U.S.C. § 1291. The Government filed a motion for

summary affirmance. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6. Renze filed a

response. We review the District Court’s order for abuse of discretion. See United States

v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020).

       A district court “may reduce [a federal inmate’s] term of imprisonment and

impose a term of probation or supervised release . . . if it finds that . . . extraordinary and

compelling reasons warrant such a reduction.” Id. at 329 (quoting 18 U.S.C.

§ 3582(c)(1)(A)(i)) (internal quotations omitted). Before granting release, a district court

must consider the factors in § 3553(a) to the extent they are applicable. Id. These factors

include the history and characteristics of the defendant, and the need for the sentence

imposed (1) to reflect the seriousness of the offense, to promote respect for the law, and

to provide just punishment for the offense; (2) to afford adequate deterrence to criminal

conduct; and (3) to protect the public. See 18 U.S.C. § 3553(a)(1), (2)(A)-(C).


2
 Renze’s notice of appeal was filed outside the time allowed under Federal Rule of
Appellate Procedure 4(b)(1)(A), but the District Court granted Renze’s motion for relief
under Rule 4(b)(4) and rendered timely her notice of appeal.
                                            3
       We discern no abuse of discretion by the District Court in denying Renze’s

compassionate release motion. Renze argues that she has shown an extraordinary and

compelling reason for her release, but even assuming that to be true, the District Court

concluded that the § 3353(a) factors do not support relief. Renze states that she now has

completed more than half of her sentence and argues that she has served “more than

enough time already for her criminal offense.” (Appellant’s Response at 8.) Yet the

District Court committed no error in considering that about half of Renze’s sentence—a

substantial proportion—remains unserved. See Pawlowski, 967 F.3d at 331. The District

Court highlighted the gravity of Renze’s offense conduct, namely, producing

pornography of a child in her custody for the sexual pleasure of her former boyfriend,

knowing that he was distributing the images to others. The District Court also noted that

Renze had not completed the court-recommended sex offender counseling and treatment

program, finding that the 144-month sentence would address the need for deterrence and

remaining threat she posed to the community. We discern no clear error of judgment

concerning the District Court’s assessment of the § 3553(a) factors.3 See id. at 330

(requiring a “definite and firm conviction” that the district court committed a clear error

of judgment before disturbing the district court’s denial of relief).


3
  Renze argues that U.S.S.G. § 1B1.13 is inapplicable to her § 3582(c)(1)(A) motion, and
that the District Court impermissibly relied on § 1B1.13. We need not address the
question of § 1B1.13’s applicability here. Although the District Court cited § 1B1.13 in
its decision, it is clear that it denied Renze’s motion based on its analysis of the § 3553(a)
factors.
                                                4
       Because this appeal does not present a substantial question, we grant the

Government’s motion and will summarily affirm the District Court’s judgment. See 3d

Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                            5